DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on February 8, 2021 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. Applicant’s claim amendments have necessitated new grounds of rejections set forth below.

Status of the Claims
	Claims 1-3 and 5-23 are pending and under consideration in this action. Claim 4 is cancelled. Claims 21-23 are newly added.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 11-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Satomi et al. (Satomi) (US 2010/0167052 A1; of record), Batycky et al. (Batycky) (US 2003/0129250 A1; of record), and Larhrib et al. (Larhrib) (US 2006/0057213 A1; of record), and evidenced by Adi et al. (Journal of Aerosol Science; published 2011).
Applicant claims a microsphere comprising a core material that is crystalline, wherein the microsphere has a circularity greater than 0.98 and an aspect ratio greater than 0.98, wherein the microsphere has a surface with ridges or 10 micron or less, and wherein the microsphere has a moisture gain of less than 2.0% at 90% relative humidity.

Applicant further claims a composition comprising the microsphere of claim 1.


Satomi discloses extremely-spherical-three-dimensional-shaped particles of crystalline mannitol containing large hollows and gaps inside. The spherical particles of crystalline mannitol are made by spray drying and are extremely spherical (having an aspect ratio of 1.0 to 1.2) and have high oil absorption rates. The powder has a mean particle diameter of 15 to 165 microns, a loose bulk density of 0.35 to 0.60, and a hardness of 7 to 20 kgf when directly compressed (abstract; Satomi claim 9). Satomi’s invention relates to highly spherical particle of crystalline mannitol useful as material to make medicines (para.0001). 
Satomi discloses that one of the major applications expected of mannitol is the role of vehicle to carry bioactive substances. In that case, bioactive ingredients need to be held usually in fine particles of mannitol. Therefore, mannitol should preferably be characterized by (1) high oil absorption rate and high 
	The object of Satomi’s invention is to provide highly spherical mannitol particles, with large cavities inside the particles, excellent in fluidity, sufficiently hardened when directly compressed, and directly compressible mannitol powder (para.0019).
	Satomi’s spherical particles of crystalline mannitol can be widely used, e.g. as core material for spherical granules, various types of pelletized or granulated powders, etc., making the most of the extremely fine particle diameter and excellent fluidity (para.0054). They can be very advantageously adopted as powder to make tablets, thanks to excellent filling capacity by the presence of large cavities and gaps inside the spherical mannitol. In addition, the cavities and gaps can be filled with medicinal ingredients, various bases to make a slowly releasing product capable of adjusting the timing in elution of the medicinal ingredients, various bases inside a human body (para.0056). 
	In an embodiment, the aspect ratio is 1.0 and the mean particle diameter is 15 to 65 microns. Satomi’s Invention 1 (Example 1) exemplifies spherical particles of crystalline mannitol having a mean particle diameter of 18 microns and an aspect ratio of 1.0 (Table 1, para.0070). Satomi’s Invention 3 (Example 3) exemplifies spherical particles of crystalline mannitol having a mean particle diameter of 44 microns and an aspect ratio of 1.0 (para.0074, 0075, 0088; Table 1). Satomi defines the aspect ratio to mean the ratio between the long and short axes of the particle, giving the index of sphericity (para.0036; Fig. 1, Invention 3). Thus, in the aforementioned embodiment, an aspect ratio of 1.0 indicates that the long axis (long diameter) equals the short axis (short diameter), thus indicating that the particles are perfect spheres (i.e. all diameters are equal). The instant Specification disclose that a perfect circle has a circularity of roundness, i.e. 1.0 (PG Pub, para.0105). In light of this disclosure and because the long diameter is equal to the short diameters in Satomi’s aforementioned embodiment, thus indicating a perfect circle, absent evidence to the contrary, Satomi’s aforementioned particles having an aspect ratio of 1.0 have a circularity of 1.0.
Satomi’s particles comprise a single core material, which is mannitol (a water soluble material), and is a 100% crystalline core. 

	 Although Satomi does not appear to explicitly disclose the inclusion of an active pharmaceutical ingredient, Satomi does explicitly disclose that among the purposes of their mannitol particles is to carry medicinal ingredients and be used to make tablets with sufficient hardness. In light of this disclosure, one of ordinary skill in the art would have found it prima facie obvious to further include an active pharmaceutical ingredient in Satomi’s particles (e.g. inside the particles’ gaps and cavities) and use such particles in making a tablet (a composition). One of ordinary skill in the art would have been motivated to do so because among Satomi’s goals is to make particles that are useful for making medicines and have advantageous properties for making tablets. One of ordinary skill in the art would have had a reasonable expectation of success in doing so because Satomi contemplates the use of their particles in making medicinal tablets and explicitly discloses that the gaps and cavities of the particles can be filled with an active pharmaceutical.
With regards to the instant claim 18, although Satomi discloses that their particle has cavities and gaps, as discussed above, Satomi discloses that these cavities and gaps can be filled with medicinal ingredients, thus indicating that the cavities and gaps are open to the surface of the particle in order to allow for the particle to be filled with medicinal ingredients. In light of the instant Specification's disclosure that "a void is defined as an area in the bead that is not open to the surface, and thus not a pore" (para.0048 of PG-Pub), absent evidence to the contrary, Satomi's cavities and gaps do not read on an "internal void," and instead, are considered to be "pores.” Furthermore, even if Satomi’s cavities and gaps were to be considered “internal voids” as discussed above, Satomi disclose that the large cavities and gaps are to be filled with medicinal ingredients. Thus, in the case that the cavities and gaps are filled with 
With regards to the limitation in the instant claims 1 and 21 regarding the microsphere’s moisture gain at 90% relative humidity, the property appears to be a result of the material and process used to make the microsphere. As evidenced by Adi, at 90% relative humidity, spray-dried mannitol particles (d0.50 = 3.0±0.1 µm) have a moisture gain of about 0.6% (pg.286, 2.1. Material; pg.289, Fig. 3). Furthermore, the instant application’s Figures 5A-5C appear to show moisture gain profiles of powder, granular, and spray-dried mannitol products, respectively. Figure 5C, shows that spray-dried mannitol products had a moisture gain of about 0.6% at 90% relative humidity. Because Satomi’s particles are also spray-dried mannitol microparticles, absent evidence to the contrary, Satomi’s spray-dried mannitol microparticles would also be expected to have a moisture gain of about 0.6% at 90% relative humidity.

Satomi does not appear to explicitly disclose wherein the microsphere has a surface with ridges of 10 micron or less. Batycky and Larhrib are relied upon for this disclosure. Their teachings are set forth herein below.

Batycky discloses spray-dried particles for oral drug delivery (abstract). The particles may be used to make tablets (para.0031, 0096). Batycky discloses that particles can be fabricated with a rough surface texture to reduce particle agglomeration and improve flowability of the powder (para.0100). “Flowability” refers to a powder characteristic that affects the ease of processing. For a material to be considered to be suitably flowable, it must be amenable to processing in automated equipment (such as tablet making machines) using industry standard techniques (para.0113).
Larhrib discloses spherical particles which are carriers of therapeutically active agents. The particles preferably have a size between 0.05-4000 microns in diameter, and may be produced using mannitol (para.0057, 0058, 0063, 0204). Larhrib further provides a means of engineering the particles to give them particular morphological, chemical, and/or physical features, and these features imparted to the 
The particles can be successfully used in tableting, and the resulting tablets are less friable and disintegrate faster, which are both desirable properties in tablet manufacture (para.0098, 0100). Larhrib’s process preferably modifies the surface texture for example from smooth surfaces to increasing degrees of surface roughness (para.0249). 
Larhrib discloses that important morphological features that can be engineered on particles include: hairs; spongy-like formations; porous; surface dimpling, particle shape, particle surface texture, transfer of at least one agent to the particle, and combinations thereof. Preferably, the particles have hairs on the surface of the particles. Larhrib discloses that the term “hair” used throughout their specification is considered to include any type of projection present on the surface of a particle. Such projections can be any shape (e.g. plates, blade), size, texture, density, and have any mechanical property. Preferably any engineered hairs (reading on ridges on the surface) are within the range of 0.001 to 5000 microns in length (para.0048, 0055, 0223). 
Larhrib discloses that surface texture changes occur with the treatment medium coupled with heat. These changes in the surface textures are seen as surface dimpling and nano-projections (para.0318). Larhrib discloses that longer exposure time to the treatment mist and heat increased the changes in particle morphology, such as increased surface roughness, dimpling, and projections  (para.0319). 

As discussed above, Satomi discloses spray-dried spherical mannitol microspheres, which may be used to make tablets. Batycky discloses that particles fabricated with a rough surface texture reduces particle agglomeration and improves the flowability of the particles, thus facilitating the processing of the particles into tablets. Larhrib discloses known methods for modifying the surface of spray-dried spherical microparticles. In light of these disclosures, one of ordinary skill in the art would have found it prima facie obvious at the time the instant invention was made to combine the teachings of Satomi with the 
With regards to the amounts and ranges disclosed by the prior art references, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
		Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the instant invention was made, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claim 10 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Satomi et al. (Satomi) (US 2010/0167052 A1; of record), Batycky et al. (Batycky) (US 2003/0129250 A1; of record), and Larhrib et al. (Larhrib) (US 2006/0057213 A1; of record), and evidenced by Adi et al. (Journal of Aerosol Science; published 2011) as applied to claims 1-3, and 11-21 set forth above, further in view of Yoshinari et al. (Yoshinari) (US 6,235,947 B1; of record).
Applicant’s claims are set forth above and incorporated herein.
Applicant further claims wherein the microsphere has a moisture content of 0.5% or less.

The teachings of Satomi, Batycky, and Larhrib (and evidenced by Adi), and the motivation for their combination as they apply to claims 1-3 and 11-21 are set forth above and incorporated herein.
 do not appear to explicitly disclose wherein the microsphere has a moisture content of 0.5% or less. Yoshinari is relied upon for this disclosure. The teachings of Yoshinari are set forth herein below.

Yoshinari discloses the use of D-mannitol with improved compressibility and its use as an excipient in the field of preparation of medicaments, such as tablets (abstract; col.1, lines 5-10). Yoshinari discloses that an advantage of D-mannitol is that it is not hygroscopic and retains no substantial moisture, and thus it is of high value as an excipient for formulation of, especially, a physiologically active substance of high moisture sensitivity, which are apt to show changes in their properties during the production of pharmaceutical preparations and thus difficult to handle, into tablets or capsules (col.1, lines 12-17; col.7, lines 8-16). Yoshinari discloses a preferable moisture content of 1.5% or less for the D-mannitol particles, and discloses that such particles resulted in tablets with favorable hardness (col.12, lines 8-22). 

The combined teachings of Satomi, Batycky, and Larhrib are directed to spherical mannitol microspheres, which may be used to make tablets. One of ordinary skill in the art would have found it prima facie obvious at the time the instant invention was made to further combine the teachings of Satomi, Batycky, and Larhrib with the teachings of Yoshinari, and have the mannitol microspheres of the combined teachings of Satomi, Batycky, and Larhrib discussed above have a moisture content of 1.5% or less as discussed in Yoshinari. One of ordinary skill in the art would have been motivated to do so because such moisture content is disclosed as being suitable for producing tablets with favorable hardness and suitable for when high moisture sensitive active agents are used with the mannitol particles. One of ordinary skill in the art would have further been motivated to minimize the amount of moisture content in the mannitol particles of the combined teachings of the prior art references in order to minimize the changes in properties during production of pharmaceutical preparations using high moisture sensitive active agents. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" prima facie case of obviousness exists. See MPEP 2144.05 [R-5]. One of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Satomi and Yoshinari are directed to particulate mannitol used in pharmaceutical tablets.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the instant invention was made, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claim 5-8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Satomi et al. (Satomi) (US 2010/0167052 A1; of record), Batycky et al. (Batycky) (US 2003/0129250 A1; of record), and Larhrib et al. (Larhrib) (US 2006/0057213 A1; of record), and evidenced by Adi et al. (Journal of Aerosol Science; published 2011) as applied to claims 1-3, and 11-21 set forth above, further in view of Kippax (Particle size analysis; of record), Sun et al. (Sun) (American Pharmaceutical Review; of record), and Brown et al. (Brown) (US 2006/0024379 A1; of record).
Applicant’s claims are set forth above and incorporated herein.
Applicant further claims wherein the microsphere has a particle size distribution of 2.8 or less.

The teachings of Satomi, Batycky, and Larhrib (and evidenced by Adi), and the motivation for their combination as they apply to claims 1-3 and 11-21 are set forth above and incorporated herein.

The combined teachings of Satomi, Batycky, and Larhrib do not appear to explicitly disclose wherein the microsphere has a particle size distribution of 2.8 or less. Sun, Kippax, and Brown are relied upon for this disclosure. Their teachings are set forth herein below.

Sun discloses that particle size distribution (PSD) of the drug substance may have significant effects on the final drug product performance (e.g. dissolution, bioavailability, content uniformity, stability, etc.). Kippax discloses that a narrow particle distribution produces more uniform dissolution Introduction). In tablet manufacture by direct compression, Sun discloses that if the differences in the particle size, shape, or density are significant, the powder blend may have a tendency to segregate, which will result in failure of blend uniformity. Segregation is particularly likely to occur in mixtures in which the components differ markedly in size (pg.2, Tablet Manufacture by Direct Compression). Sun further discloses that in general, a narrow particle size distribution of pharmaceutical powders is desired (pg.6, Acceptance Criteria, para.1).
Brown is relied upon for the disclosure of known particle size distributions for drug-carrying microspheres. Brown discloses spherical microparticles formed by spray drying, which can exhibit a high content of an active agent (para.0003, 0082, 0088). Brown discloses that the microparticles are within a narrow size distribution, thereby minimizing opportunities for contact agglomeration. Brown defines “narrow size distribution” to preferably mean wherein the ratio of the volume diameter of the 90th percentile of the small spherical particles to the volume diameter of the 10th percentile is less than or equal to 2 (para.0083).    

As discussed above, the combined teachings of Satomi, Batycky, and Larhrib are directed to spherical mannitol microspheres, which may serve as a vehicle to carry bioactive substances, produced by spray drying. Brown discloses that it is known in the art to produce spherical drug-carrying microparticles by spray drying with a narrow size distribution, e.g. less than or equal to 2. In light of Sun's and Kippax's disclosure of the advantages of producing particle sizes within a narrow particle distribution, one of ordinary skill in the art would have found it prima facie obvious at the time the instant invention was made to further combine the teachings of Satomi, Batycky, and Larhrib with the teachings of Kippax, Sun, and Brown, and produce the microspheres of the combined teachings of Satomi, Batycky, and Larhrib discussed above to have a narrow particle distribution, such as less than or equal to 2. As discussed above, Satomi discloses that among the purposes of their microspheres is to be adopted as 
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the instant invention was made, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Response to Arguments
Applicant's arguments filed February 8, 2021 have been fully considered. In light of Applicant’s claim amendments, the Adi reference has been newly cited as an evidentiary reference in the rejections set forth above. Applicant’s argument relevant to the new rejections set forth above are addressed herein below.
It is noted that the rejection under 35 U.S.C. 103(a) of claims 1-3, 5-9, and 19 over Brown and Larhrib has been withdrawn in light of Applicant’s claim amendments. Claim 1 has been amended to further recite that the core material is crystalline. However, Brown’s microspheres having a density of preferably 0.85-1.5 g/cm3 (about 0.85-1.5 g/cc) are substantially amorphous or non-crystalline (abstract; para.0028, 0087). Furthermore, Brown also does not teach or fairly suggest wherein the microsphere has a moisture gain of less than 2.0% at 90% relative humidity.
(1) Applicant argues that it cannot be concluded that the particles of the cited references (e.g., Satomi) will necessarily have a moisture gain of less than 2.0% at 90% relative humidity simply because the particle is made from mannitol. Applicant notes that the examples discussed in paragraphs 0095-0100 of the instant Specification and the data presented in Figures 5A-5C of the present application demonstrate that different mannitol particles can have different moisture gains. 

With regards to Applicant’s argument (1), the instant application’s Figures 5A-5C appear to show moisture gain profiles of powder, granular, and spray-dried mannitol products, respectively. Figure 5C, shows that spray-dried mannitol products had a moisture gain of about 0.6% at 90% relative humidity. As discussed in the rejections set forth above, the newly cited Adi reference also shows that their spray-dried mannitol particles have a moisture gain of about 0.6% at 90% relative humidity. Thus, it appears that the property of moisture gain at 90% relative humidity is a result of the material and process used to make the microspheres. Because Satomi’s particles are also spray-dried mannitol microparticles, absent evidence to the contrary, Satomi’s spray-dried mannitol microparticles would also be expected to have a moisture gain of about 0.6% at 90% relative humidity.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 5-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over (i) claims 1-24 of U.S. Patent No. 9,089,487 B2 (USPN 487) and (ii) claims 1-20 of U.S. Patent No. 10,245,232 B2 (USPN 232), both in view of Batycky et al. (Batycky) (US 2003/0129250 A1; of record) and Larhrib et al. (Larhrib) (US 2006/0057213 A1; of record). 
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the cited sets of claims claim substantially similar microspheres having overlapping properties (e.g. circularity, aspect ratio of shortest diameter to longest diameter, skeletal density, moisture content, moisture gain, etc.). The claimed microspheres of all of the cited sets of the claims also claim a composition comprising the microsphere, further comprising an active pharmaceutical ingredient. 
With regards to the limitations in the instant claims regarding the moisture gain of the microspheres at 90% relative humidity, USPN 232 also claims wherein the microsphere has a moisture gain of less than 1.0% at 90% relative humidity. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5]. Although USPN 487 does not appear to explicitly claim the moisture gain of the microspheres at 90% relative humidity, USPN 487’s Specification notes that a property of their microspheres is low hygroscopicity, which may be a moisture gain of less than 2.0% at 90% relative humidity (col.2, ln.59-62; col.7, ln.42-46; Fig.4).
The primary difference between the instant claims and the cited claims USPN 487 and USPN 232 is that the cited claims of USPN 487 and USPN 232 do not appear to explicitly claim wherein the microsphere has a surface with ridges or 10 micron or less. This difference is a prima facie obvious Batycky and Larhrib. Their teachings are set forth above and incorporated herein.
Both USPN 487 and USPN 232 disclose that their microspheres are useful as carriers of active pharmaceutical ingredients for subsequent manufacture into tablets (USPN 487, col.11, lines 27-38; USPN 232, col.11, lines 49-60). As discussed above, Batycky discloses that particles fabricated with a rough surface texture reduces particle agglomeration and improves the flowability of the particles, thus facilitating the processing of the particles into tablets. Larhrib discloses known methods of modifying the surface of spherical microparticles. In light of these disclosures, one of ordinary skill in the art would have found it prima facie obvious at the time the instant invention was made to combine the claims of USPN 487 and USPN 232 with the teachings of Batycky and Larhrib, and modify the surface of USPN 487’s and USPN 232’s claimed particles to have projections having a size within the range disclosed by Larhrib. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantages of reducing agglomeration and improving the flowability of USPN 487’s and USPN 232’s claimed particles, thus improving their processing into tablets and producing tablets that are less friable and disintegrate faster. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Larhrib discloses known methods of modifying the surface texture, such as by adding projections onto the surface, thus producing a rough surface textures, on spherical mannitol microparticles used to manufacture tablets for pharmaceutical use.

Response to Arguments
Applicant's arguments filed February 8, 2021 have been fully considered but they are not persuasive. 
(2) Applicant argues that the amended claim 1 includes subject matter that is not currently rejected under either ground for double patenting.

With regards to Applicant’s argument (2), in light of Applicant’s claim amendments, the double patenting rejection set forth above has been modified to address the newly added limitations.
Conclusion
Claims 1-3 and 5-23 are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616